United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50140
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                          RUBEN M. AVILA,

                       Defendant-Appellant.

                        --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-02-CR-413-ALL-OG
                      USDC No. SA-02-M-35-ALL
                        --------------------

Before BARKSDALE, EMILO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rubin M. Avila appeals his conviction under 18 U.S.C. § 111

for simple assault, following a jury trial.   Avila argues that the

evidence was not sufficient to support his conviction because it

did not show that he forcibly assaulted James Palermo, a member of

the Security Forces, or that he intended to place him in reasonable

apprehension of immediate harm.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-50140
                                       -2-

     Title 18 U.S.C. § 111 punishes anyone who "forcibly assaults,

resists,   opposes,    impedes,     intimidates,    or    interferes    with   a

[federal officer] while engaged in or on account of the performance

of official duties."       See United States v. Moore, 958 F.2d 646, 649

(5th Cir. 1992).     Given the testimony at trial that Avila swung his

right arm towards the security officer who had placed his fingers

on the back of Avila’s arm because Palermo had insulted him, a

reasonable   trier    of   fact    could   have   found   that   the   evidence

established guilt beyond a reasonable doubt.               United States v.

Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).

     AFFIRMED.